DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10607527 and further are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 16/831,157, 16/853,203, 16/860,769, 16/887,807, 17/009,408, 17/060,869, 17/060,917, and 17/076,365;  17/060959 in view of Wallace et al. (US 2016/0205367 A1); 17/076,383 in view of Obsawa (US 2003/0137610 A1).  Provisional nonstatutory double patenting rejection is made because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application is either anticipated by, or the obvious variation of, above copending applications and U.S. Patent as shown in the table below.

Instant Application: 
US 10,607,527 
1. A system for displaying a primary color system, comprising: 

a set of image data; 




an image data converter; 




at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters; and 


at least one display device; 



















wherein the set of image data includes primary color data for at least four primary color values1; 
wherein the at least one display device and the image data converter are in network communication2; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device3.
displaying a six-primary color system1, comprising: 
a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 
wherein the set of image data further includes a bit level; 
an image data converter, 
wherein the image data converter includes a digital interface, wherein the digital interface is operable 
at least one optical transfer function (OTF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
at least one display device; wherein the at least one display device and the image data converter are in network communication2; 
wherein the image data converter is operable to convert the bit level of the set of image data, thereby creating an updated bit level; 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device3, wherein once the set of image data has been converted by the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion; and 
wherein the at least one display device is operable to display a six-primary color system based on the set of image data, such that the SDP parameters indicate that the set of image data being displayed on the at least one display device is using a six-primary color system.



Instant Application: 
Co-pending Application: 16/831,157 
1. A system for displaying a primary color system, comprising: 

a set of image data; 










an image data converter; 




at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters; and 


at least one display device; 
wherein the set of image data includes primary color data for at least four primary color values1; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.
displaying a six-primary color system1, comprising: 
a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 
a set of saturation data corresponding to the set of image data, wherein the set of saturation data is used to extend a set of hue angles for the first set of color channel data and the second set of color channel data; 

at least one optical transfer function (OTF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 


wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set 


Instant Application: 
Co-pending Application: 16/853,203
1. A system for displaying a primary color system, comprising: 

a set of image data; 



an image data converter; 




at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters; and 


at least one display device; 
wherein the set of image data includes primary color data for at least four primary color values1; 
wherein the at least one display device and the image data converter are in network communication; and 




wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

displaying a six-primary color system1, comprising: 
a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 
an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein 
at least one display device; 

wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter further includes a first link component and a second link component; 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device, 
wherein the first set of color channel data is converted using the first link component and the second set of image data is converted using the second link component, wherein once the set of image data has been converted by the image data converter 
wherein the first link component is operable to transport the first set of color channel data to the at least one display device and wherein the second link component is operable to Page 2 of 22Attorney Docket No. 4329-007Application No.: 16/853,203 Response to Non-Final Office Action mailed 12/02/2020 transport the second set of color channel data to the at least one display device in parallel with the first link component; and 
wherein the at least one display device is operable to display a six-primary color system based on the set of image data, such that the set of SDP parameters indicates that the set of image data being displayed on the at least one display device is using the six- primary color system.


Instant Application: 
Co-pending Application: 16/860,769
1. A system for displaying a primary color system, comprising: 

a set of image data; 



an image data converter; 




at least one transfer function (TF) for processing the set of image data; 









at least one display device; 
wherein the set of image data includes primary color data for at least four primary color values; 
wherein the at least one display device and the image data converter are in network communication; and 



wherein the image data converter is operable to convert the set of image data for display on the at least one display device.
 A system for displaying a six-primary color1 system, comprising: 
a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 
an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 
at least one transfer function (TF) for processing the set of image data; 
a set of saturation data corresponding to the set of image data, wherein the set of saturation data is used to extend a set of hue angles for the first set of color channel data and the second set of color channel data; 

at least one display device; 



wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter further includes a cyan primary position; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.



Instant Application: 
Co-pending Application: 16/887,807
1. A system for displaying a primary color system, comprising: 
a set of image data; 



an image data converter; 




at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters; and 


at least one display device; 
wherein the set of image data includes primary color data for at least four primary color values1; 






















a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 
an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 




wherein the image data converter is operable to map the first set of color channel data and the second set of color channel data to a color matrix, wherein the color matrix includes primary color values for Red (R), Green (G), Blue (B), Cyan (C), Yellow (Y), and Magenta (M)1; 
wherein the C, M, and Y primary color values are substantially equal in saturation to the R, G, and B primary color values, respectively; 
wherein the C, M, and Y primary color values include a set of substantially inverted hue angles corresponding to a set of hue angles for the R, G, and B primary color values, respectively; Page 2 of 14Attorney Docket No. 4329-011Application No.: 16/887,807 Response to Non-Final Office Action mailed 12/10/2020 

wherein the specified color space uses an ITU-R BT709.6 color gamut.



Instant Application: 
Co-pending Application: 17/009,408
1. A system for displaying a primary color system, comprising: 
a set of image data; 



an image data converter; 




at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters; and 


at least one display device; 
wherein the set of image data includes primary color data for at least four primary color values; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

a set of image data, wherein the set of image data includes a first set of color channel data and a second set of color channel data; 
an image data converter, wherein the image data converter includes a digital interface, wherein the 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 
wherein the set of image data further includes primary color data for at least five primary color values; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.



Instant Application: 
Co-pending Application: 17/060,869
1. A system for displaying a primary color system, comprising: 

a set of image data; 




an image data converter; 




at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters; and 


at least one display device; 
wherein the set of image data includes primary color data for at least four primary color values1; 
wherein the at least one display device and the image data converter are in network communication; and 









wherein the image data converter is operable to convert the set of image data for display on the at least one display device.
for displaying a six-primary color 1system, comprising: 
a set of image data; a set of primary color signals, wherein the set of primary color signals corresponds to a set of tristimulus values in XYZ color space; 
an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 



wherein the at least one display device and the image data converter are in network communication; 
wherein the image data converter is operable to create an updated set of primary color signals from the set of tristimulus values in XYZ color space and a first primary triad, a second primary triad, a third primary triad, and a fourth primary triad; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device using the updated set of primary color signals.



Instant Application: 
Co-pending Application: 17/060,917
1. A system for displaying a primary color system, comprising: 
a set of image data; 
an image data converter; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters; and 
at least one display device; 
wherein the set of image data includes primary color data for at least four primary color values; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

Claim 1. A system for displaying a primary color system, comprising: 
a set of image data, 
wherein the set of image data includes primary color data for at least four primary color values; 



an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
a display system; 

 wherein the image data converter is operable to convert the set of image data for display on the display system.



Instant Application: 
Co-pending Application: 16/060959
1. A system for displaying a primary color system, comprising: 
a set of image data; 
an image data converter; 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters; and 
at least one display device; 

wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

a set of image data; 
an image data converter; 



a set of Session Description Protocol (SDP) parameters; and 
at least one display device; 

wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

Note: Wallace teaches using TF, see rejection below.



Instant Application: 
Co-pending Application: 17/076,365
1. A system for displaying a primary color system, comprising: 
a set of image data;
an image data converter; 








at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters; and 







at least one display device; 
wherein the set of image data includes primary color data for at least four primary color values1; 

wherein the image data converter is operable to convert the set of image data for display on the at least one display device.
for displaying a six-primary color system1, comprising: 
a single imager camera system, wherein the single imager camera system is operable to capture a set of 
at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; 
an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode and decode the set of image data; and 
at least one display device; 



wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.


Instant Application: 
Co-pending Application: 17/076,383
1. A system for displaying a primary color system, comprising: 

a set of image data; 




an image data converter; 





at least one transfer function (TF) for processing the set of image data; 
a set of Session Description Protocol (SDP) parameters; and 


at least one display device; 
wherein the set of image data includes primary color data for at least four primary color values; 
wherein the at least one display device and the image data converter are in network communication; and 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.

a set of image data including a set of primary color signals, wherein the set of primary color signals corresponds to a set of values in xyY color space; 
an image data converter, wherein the image data converter includes a digital interface, wherein the digital interface is operable to encode 
at least one transfer function (TF) for processing the set of values in xyY color space; 
a set of Session Description Protocol (SDP) parameters, wherein the set of SDP parameters is modifiable; and 
at least one display device; 



wherein the at least one display device and the image data converter are in network communication; and 97Attorney Docket No. 4329-020 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Wallace et al. (US 2016/0205367 A1) and Kielhofner et al. (US 2018/0198754 A1).
Regarding Claim 1, Ohsawa discloses a system for displaying a primary color system ([0027]: a color reproduction system including a multi-primary-color display), comprising: 
a set of image data (Fig.4: C1-C4 data); 
an image data converter (Fig.4 and [0062]: color conversion unit 6); 
at least one display device (Fig.5 and [0063]: These data items are obtained by displaying on the screen 2 a patch image 12 of a sample signal value for each primary color, and measuring its XYZ data in synchronism with the display of the image by means of a spectrophotometer (or colorimeter) 13, as shown in FIG. 5); 
wherein the set of image data includes primary color data for at least four primary color values (Fig.7:C1-C4 and Fig.13: C1-C6); 
wherein the image data converter is operable to convert the set of image data for display on the at least one display device (Fig.5 and 12).
Ohsawa fails to disclose including at least one transfer function (TF) for processing the set of image data and wherein the at least one display device and the image data converter are in network communication.
However Wallace discloses Modern users have many options to view audio/video programming ([0003]). In order to provide more viewing options to users, Wallace discloses including at least one transfer function (TF) for processing the set of image data ([0061 ]: The transfer function can be an electro-optical transfer function ...) and wherein the at least one display device and the image data converter are in network communication ([0106]: Note that if the processing module, module, processing circuit, and/or processing unit includes more than one processing device, the processing devices may be centrally located (e.g., directly coupled together via a wired and/or wireless bus structure) or may be distributedly located (e.g., cloud computing via indirect coupling via a local area network and/or a wide area network).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teaching of Wallace with at least one transfer function (TF) for processing the set of image data and wherein the at least one display device and the image data converter are in network communication in order to provide more viewing options to remote users through cloud service as taught by Wallace ([0003]).
Ohsawa modified by Wallace fails to disclose a set of Session Description Protocol (SDP) parameters.
However Kielhofner discloses it had been known to a POSITA before the effective filing date of the claimed invention to include a set of Session Description Protocol (SDP) parameters ([0131 ]: Application layer modifier 436 in modifier 430 can modify an application layer, for example, one or more, but at least one implementation instruction(s) or protocol(s) that comprise a session description protocol or “SDP. ”) in the field of audio/video data delivery through network ([0002]: The present methods and systems relate generally to electronic communication systems, particularly to managing communication sessions end-to-end, from an originating source to a terminating destination, where the communication sessions involve delivery of application data (e.g., audio (voice) data, audio/video data, electronic file downloads, etc.) over one or more third party networks which have more than one address family as well as include public and private networks). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Kielhofner into that of Higgins modified by Wallace and to include a set of Session Description Protocol (SDP) parameters since SDP is a published protocol supporting multimedia streaming. 

2, Ohsawa discloses wherein the at least one display device is operable to display the primary color system based on the set of image data, wherein the primary color system displayed on the at least one display device is based on the set of image data (Fig.1/5/12).

Regarding Claim 13, Wallace further discloses wherein the image data converter includes a digital interface ([[0053]: digital interface), wherein the digital interface is operable to encode and decode the set of image data (Fig.2: Dynamic range converter 150 and [0020]: system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format, decoding from a digital coding or compression format).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 14, Kiehofner discloses wherein the set of SDP parameters is modifiable ([0145]: a session description protocol (SDP) of the SIP communication session can be modified at an application layer, to, in one aspect, “clean up” the application layer to accommodate the earlier translation from the first IP address to the second IP address).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 15, Claim 15 is in similar scope to the combination of Claims 1, 14 and 15.  Therefore the rejections to Claims 1, 14 and 15 are also applied to Claim 14.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Wallace et al. (US 2016/0205367 A1) and Kielhofner et al. (US 2018/0198754 A1) as applied to Claim 1 above, and further in view of Roth (US 2007/0001994 Al).
Regarding Claim 3, Ohsawa as modified fails to disclose wherein the at least one white emitter includes a white emitter matching a white point of the primary color system.
However Roth, in the same field of endeavor, discloses wherein the at least one white emitter includes a white emitter matching a white point of the primary color system ([0046]: According to embodiments of the invention, the LED array may include a plurality of, e.g., Im, LEDs of each of m different LED colors. The LEDs may be located in the array in an arrangement that provides substantially uniform aggregated illumination of substantially white light. According to these embodiments, the trial and error method of FIG. 5 may be used for selecting an optimal number of LEDs of each color, Im, and an optimal selection and arrangement of filter elements in the array of filters used in conjunction with the LEDs to achieve desired display attributes, for example, a desired color gamut and/or white point). Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Roth into that of Ohsawa as modified and to include a white emitter matching a white point of the primary color system in order to achieve desired display attributes as taught by Roth.

s 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Wallace et al. (US 2016/0205367 A1) and Kielhofner et al. (US 2018/0198754 A1) as applied to Claim 1 above, and further in view of Song et al. (Studies on different primaries for a nearly-ultimate gamut in a laser display, Optics Express, vol.36, no.18, 3 Sept 2018).
Regarding Claims 4-12, Ohsawa discloses a multi-primary-color display using a number N of primary colors not less than four primary colors ([0017]) in which any number N not less than three may be employed ([0080]).
However Song discloses multi-primary color display including ulta-wide gamut display had been known to a POSITA (Abstract: In using a laser source, it becomes possible to realize an ultra-wide display gamut that approaches the human color vision limit).  Song further discloses the primary color number can be as high as 12 (Abstract: the maximum gamut area of a laser display with 3-12 primaries in the CIE xy and CIE u’v’ …) and wavelength can spread from 380-780nm (p.7 §3. Results and analysis: second paragraph: with wavelength range set to 380-780nm … ).  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to include the limitation of wherein the at least four primary color values include a first primary at approximately 460 nm, a second primary at approximately 493 nm, a third primary at approximately 540 nm, and a fourth primary at approximately 640 nm; wherein the at least four primary color values include a first primary at approximately 460 nm, a second primary at approximately 485 nm, a third primary at approximately 510 nm, a fourth primary at approximately 535 nm, and a fifth primary at approximately 640 nm; wherein the at least four primary color values include a first primary at approximately 460 nm, a second primary at approximately 490 nm, a third primary at approximately 506 nm, a fourth primary at approximately 520 nm, a fifth primary at approximately 545 nm, and a sixth primary at approximately 640 nm; wherein the at least four primary color values include a first primary at approximately 460 nm, a second primary at approximately 480 nm, a third primary at approximately 495 nm, a fourth primary at approximately 508 nm, a fifth primary at approximately 520 nm, a sixth primary at approximately 540 nm, and a seventh primary at approximately 640 nm; wherein the at least four primary color values include a first primary at approximately 460 nm, a second primary at approximately 480 nm, a third primary at approximately 495 nm, a fourth primary at approximately 500 nm, a fifth primary at approximately 511 nm, a sixth primary at approximately 521 nm, a seventh primary at approximately 545 nm, and an eighth primary at approximately 640 nm; wherein the at least four primary color values include a first primary at approximately 440 nm, a second primary at approximately 470 nm, a third primary at approximately 485 nm, a fourth primary at approximately 493 nm, a fifth primary at approximately 502 nm, a sixth primary at approximately 512 nm, a seventh primary at approximately 520 nm, an eighth primary at approximately 535 nm, a ninth primary at approximately 550 nm, and a tenth primary at approximately 660 nm; wherein the at least four primary color values include a first primary at approximately 440 nm, a second primary at approximately 470 nm, a third primary at approximately 485 nm, a fourth primary at approximately 493 nm, a fifth primary at approximately 500 nm, a sixth primary at approximately 505 nm, a seventh primary at approximately 511 nm, an eighth primary at approximately 517 nm, a ninth primary at approximately 523 nm, a tenth primary at approximately 535 nm, an eleventh primary at approximately 550 nm, and a twelfth primary at approximately 670 nm; wherein the at least four primaries include a first primary at approximately 400 nm, a second primary at approximately 468 nm, a third primary at approximately 484 nm, a fourth primary at approximately 493 nm, a fifth primary at approximately 500 nm, a sixth primary at approximately 506 nm, a seventh primary at approximately 512 nm, an eighth primary at approximately 518 nm, a ninth primary at approximately 524 nm, a tenth primary at approximately 535 nm, an eleventh primary at approximately 556 nm, and a twelfth primary at approximately 700 nm; wherein the at least four primaries include a magenta primary, a blue-magenta primary, a blue primary, a cyan-blue primary, a cyan primary, a green-cyan primary, a green primary, a yellow-green primary, a yellow primary, a red-yellow primary, a red primary, and a magenta-red primary since all above color wavelengths are within the range of 380-780nm and it takes an ordinary person skilled in the art a routine skill to try available color wavelength in order to obtain optimal displaying result.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Wallace et al. (US 2016/0205367 A1) and Kielhofner et al. (US 2018/0198754 A1) as applied to Claim 1 above, and further in view of RFC4566 (SDP: Session Description Protocol, published in July 2006).
16, Ohsawa as modified fails to disclose wherein once the set of image data has been converted by the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion.
However, RFC4566 discloses Session Description Protocol includes media and transport information, which including the type of media and the format of the media (p.6 lines 1-5).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of RFC4566 into that of Ohsawa as modified and to add the limitation of  wherein once the set of image data has been converted by the image data converter for the at least one display device, the set of SDP parameters is modified based on the conversion in order to conform SPD protocol and correctly reflect the media being transmitted.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and Roth (US 2007/0001994 Al).
Regarding Claim 17, Claim 17 is in similar scope to the combination of Claims 1, 3 and 13.  Therefore the rejections to Claims 1, 3 and 13 are also applied to Claim 17.

Regarding Claim 18, Roth further discloses wherein the at least one white emitter includes a white emitter matching a white point of the primary color system ([0046]: According to embodiments of the invention, the LED array may include a plurality of, e.g., Im, LEDs of each of m different LED colors. The LEDs may be located in the array in an arrangement that provides substantially uniform aggregated illumination of substantially white light. According to these embodiments, the trial and error method of FIG. 5 may be used for selecting an optimal number of LEDs of each color, Im, and an optimal selection and arrangement of filter elements in the array of filters used in conjunction with the LEDs to achieve desired display attributes, for example, a desired color gamut and/or white point).  The same reason to combine as taught in Claim 17 is incorporated herein.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and Roth (US 2007/0001994 Al) as applied to Claim 18 above, and further in view of Süsstrunk (“Computing Chromatic Adaptation”, PhD thesis, Univ. of East Anglia Norwich, July 2005).
Regarding Claim 19, Ohsawa as modified fails to disclose wherein the at least one white emitter includes a mid-Kelvin white emitter. 
However Süsstrunk discloses in addition to main white point D65, there are six other illuminants: A, D45, D55, D75, D85, and D100 (p.114 second paragraph line 2).  Since there are limited numbers of standard illuminants, it would have been obvious to a POSITA before the effective filing date of the claimed invention to incorporate the teaching of Roth and Süsstrunk into that of Ohsawa as modified and to try white emitter one by one and select a D45 white emitter which is a mid-Kelvin white emitter to meet users’ specific requirements.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2003/0137610 A1) in view of Wallace et al. (US 2016/0205367 A1), Kielhofner et al. (US 2018/0198754 A1) and Roth (US 2007/0001994 Al) as applied to Claim 18 above, and further in view of Süsstrunk (“Computing Chromatic Adaptation”, PhD thesis, Univ. of East Anglia Norwich, July 2005) as applied to Claim 19 above, and further in view of “Color Temperature Scale” (downloaded @ https://web.archive.org/web/20170711064110/https://www.atlantalightbulbs.com/color-temperature-scale/, available online July 2017).
Regarding Claim 20, Ohsawa as modified fails to recite wherein the mid-Kelvin white emitter includes a green bias.
However “Color Temperature Scale” teaches color temperatures between 3000k and 5000k are green bias (see figure).  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to add the limitation of wherein the mid-Kelvin white emitter includes a green bias in order to provide another color option to display users.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YINGCHUN HE/Primary Examiner, Art Unit 2613